 


110 HRES 234 IH: Congratulating Wyclef Jean for being named the 
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 234 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Ms. Waters (for herself and Ms. Lee) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Congratulating Wyclef Jean for being named the Roving Ambassador for Haiti. 


Whereas, on January 4, 2007, hip-hop star Wyclef Jean, who was born in Haiti, was officially named Roving Ambassador of Haiti by Haitian President Rene Preval;
Whereas Wyclef Jean was given this distinguished honor to enable him to improve the image of Haiti, an impoverished country that has struggled to restore stability and democracy after a violent coup d’etat in 2004; 
Whereas Wyclef Jean, 34 years old, has been instrumental in the music industry for over 10 years and has gained fame as a member of the hip-hop trio the Fugees, who won Grammy awards in 1996; 
Whereas Wyclef Jean, who moved to the United States at age 9, has long been active in supporting his native country and regularly wears the Haitian flag on his clothing at public events and performances;
Whereas Wyclef Jean recognizes the importance of involvement by the global community in Haiti’s development;
Whereas President Rene Preval chose Wyclef Jean for this honorary position, in part, for the purpose of engaging with U.S. government leaders to support policies that will promote economic development, humanitarian assistance, and other relief for Haiti’s needy citizens; 
Whereas Wyclef Jean established a nonprofit charitable foundation, Yele Haiti, which is changing lives in Haiti by supporting projects that are making a difference in education, health, environment, and community development; and 
Whereas the Roving Ambassador position will help Wyclef Jean to improve the perception and image of Haiti in the global community, stimulate support for increased economic opportunities for its citizens, and facilitate its growth and development: Now, therefore, be it 
 
That the House of Representatives congratulates Wyclef Jean for being named Roving Ambassador for Haiti.  
 
